TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 29, 2016



                                       NO. 03-13-00768-CV


                                   Rita Mary Gause, Appellant

                                                  v.

                                   Thomas X. Gause, Appellee




          APPEAL FROM 155TH DISTRICT COURT OF FAYETTE COUNTY
           BEFORE JUSTICES PURYEAR, BOURLAND, AND SHANNON*
                 AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the district court on May 20, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.



* Before Bob E. Shannon, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).